ACCEPTED
                                                                                            03-14-00819-cv
                                                                                                   5180997
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                       5/6/2015 4:05:04 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                            CAUSE NO. 03-14-00819-CV

                                                                     FILED IN
                     IN THE COURT OF APPEALS FOR THE 3rd AUSTIN,
                                                         COURT OF APPEALS
                                                                  TEXAS
                     THIRD COURT OF APPEALS DISTRICT 5/6/2015 4:05:04 PM
                             AUSTIN DIVISION           JEFFREY D. KYLE
                                                                      Clerk


                                  Judy Weirich

                                        v.

                      IESI Corp. and Southside Wrecker, Inc.


       APPELLEE SOUTHSIDE WRECKER, INC.'S MOTION FOR
         EXTENSION OF TIME TO FILE BRIEF OF APPELLEE


TO THE HONORABLE COURT OF APPEALS:

      Appellee, Southside Wrecker, Inc., respectfully presents this Motion to

Extend Time to File its Brief of Appellee pursuant to TEX. R. APP. P. 10.5(b) and

38.6(d).     In support of its Motion, Appellee would show unto the Court the

following:

                                        I.

      The Appellant filed her brief on Aprill6, 2015. Appellee's briefs are due to

be filed on May 18, 2015.

                                        II.

      Appellee Southside Wrecker, Inc. requests an additional thirty (30) days from

May 18, 2015, or up to and including June 17, 2015 within which to file its brief.
This extension is necessary because personal and professional commitments of

Appellee's counsel will prevent completion of the brief and/or will preclude its filing

by the current deadline of May 18, 2015.

                                            III.

       Appellee Southside Wrecker, Inc. neither requested nor obtained any previous

extension to file its Brief of Appellee.

                                            IV.

       Neither counsel for the Appellant Judy Weirich nor the Co-Appellee IESI

Corporation are opposed to the relief sought herein.

       WHEREFORE, PREMISES CONSIDERED, Appellee Southside Wrecker,

Inc. requests that the Court grant its Motion for Extension of Time in which to file

its brief, extending the current May 18, 2015 deadline thirty (30) days, up to and

including June 17, 2015 and that the Court grant such other and further relief to

which Appellee Southside Wrecker, Inc. may show itself to be justly and equitably

entitled.

                                           Respectfully submitted,




                                           By:
                                                  Ge       . etras IV
                                                  1504 San Antonio Street
                                                  Austin, Texas 78701
                                               (512) 334-9583 Telephone
                                               (512) 334-9709 Facsimile
                                               State Bar No. 15850510
                                               gpetras@petraslawfirm.com

                                      ATTORNEY     FOR     APPELLEE
                                      SOUTHSIDE WRECKER, INC.


                      CERTIFICATE OF CONFERENCE

     I hereby certify pursuant to TEX. R. APP. P. 10.1(a)(5) that Counsel for
Appellee Southside Wrecker, Inc. conferred with all counsel of record via email on
May 5, 2015 regarding the merits of this Motion and both cou (}1--forth~Appellant
                                     -------
                                           -....__,                      '
Judy Weirich and Co-Appellee IE))YCorporation', a e no position tot ·s Motion.
                              //'                     '




                             ~gel.                  etras   ~/

                         CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above and foregoing
Appellee Southside Wrecker, Inc.'s Motion for Extension of Time to File Brief
of Appellee was delivered to the attorneys of record via electronically pursuant to
TEX. R. APP. P. 9.15(b)(1) and First Class U.S. Mail, on this 6th day ofMay, 2015:

VIAE-FILE
AND U.S. MAIL
Zachary P. Hudler
Zachary P. Hudler, P.C.
P.O. Box 1728
Johnson City, Texas 78636
zachary@hudlerlaw.com
VIAE-FILE
AND U.S. MAIL
Vaughn Waters
Thornton, Biechlin, Segrato, Reynolds & Guerra, L.C.
Fifth Floor
One International Centre
100 N.E. Loop 410
San Antonio, Texas 78216
vwaters@thorntonfirm.com